LIVINGSTON, Chief Justice.
Petitions of the State by its Attorney General for certiorari to the Court of Appeals to review and revise the judgments and decisions in Montgomery v. State, 173 So.2d 828 and Duncombe v. State, 173 So.2d 828.
The judgments of the Court of Appeals jn these cases are reversed and the causes are remanded to that court on authority of the case of Johnson v. State, ante p. 655, 173 So.2d 824.
Reversed and remanded.
LAWSON, SIMPSON, GOODWYN, MERRILL and HARWOOD, JJ., concur,
COLEMAN, J., dissents.